DETAILED ACTION
Reissue Applications 
This office action is responsive to applicant’s amendment filed April 8, 2021 in reissue application 15/681,593 filed 8/21/2017 in the reissue of US Patent Number US 8,514,870 B2 issued to Ma et al on August 20, 2013.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely
apprise the Office of any prior or concurrent proceeding in which Patent No. 8,320,315 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

Status of the claims
	Claims 10-46 are pending.

Response to Arguments
Objection to the ADS: The ADS submitted 4/8/2021 does not appear to address the main issue cited by the examiner in the previous office action of 12/8/2020. Namely, that the Domestic Benefit section should also indicate that application 15/681,593 is also a reissue of application 11/857,146. 

    PNG
    media_image1.png
    452
    518
    media_image1.png
    Greyscale

ADS submitted 8/21/17:

    PNG
    media_image2.png
    424
    748
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    420
    747
    media_image3.png
    Greyscale

Since the new declaration filed 4/8/21 fails to show that application 15/681,593 is also a reissue of application 11/857,146, the ADS remains defective. Further, since applicants have now filed a corrected (markup) ADS, the new ADS must be compliant with 37 CFR 1.76(c). See, MPEP 601.05(a) II, 37 CFR 1.76(c) and ADS objection below.

Objection to the Claims: Withdrawn in view of applicants’ amendment filed 4/8/2021.

Defective Oath/Declaration: Applicants’ declaration remains defective. In the previous Office Action of 12/8/2020 the examiner indicated the following issues regarding the declaration:
1)  The error statement is improper because it does not demonstrate how any of the pending claims are broader in scope than any of the original claims or how it renders the original patent wholly or partly inoperative or invalid.

3) Applicant’s declaration appears to improperly attempt to correct the same error as in the parent 14/583380 application now issued as RE47773. See, MPEP 1451 II
4) Applicants should file a new declaration per 37 CFR 1.175, MPEP 1414 II (d)(1).
Here, while applicants have addressed issues 2) – 4), applicants have not substantially addressed issue 1). Namely, demonstrated how any of the pending claims are broader in scope than any of the original claims.1 While applicants have properly referenced new claims 31-46, and cited language from the claims (e.g. “Claim 45 discloses sending an S-CSCF Name to the I-CSCF when the registration state of the subscriber in an authorization state”), applicants have not shown HOW such language renders the partially or wholly inoperative relative to any original patent claim. 

Claim interpretation: Applicants’ amendment removing the “configured to” and “generating” language from the claims has rendered the previous 35 USC 112(6) interpretation as moot. 

Claim rejections under 35 USC 112: Applicants’ amendment removing the “configured to” and “generating” language from the claims has likewise rendered the previous 35 USC 112(1/2) rejections as moot. Accordingly, the previous rejections are withdrawn. 

New matter rejections under 35 USC 251: Withdrawn based on 112 reasoning above. Id.

Claim rejections under 35 USC 103: Applicants argue that TS29.228 fails to disclose “returning, by the HSS, an S-CSCF Name to the I-CSCF when the registration state of the subscriber is not registered and the pending flag is set to pending state, wherein the pending flag is set to pending state indicating that the UE is in the authentication procedure”. 
The examiner respectfully disagrees. Applicants make the following specific arguments: 
1) In TS29.229 the scenario described at 6.1.4.1, the HSS does not determine if whether the pending flag is set or not.

The examiner disagrees. While section 6.1.4.1 does not expressly mention setting the pending flag, TS29.229 makes clear that it is the HSS which determines whether or not to set the pending flag.2 For example, 6.5.1.3 recites:
6.5.1.3 Authentication
Setting the authentication pending flag for a Public User Identity implies setting the authentication pending flag for each corresponding implicitly registered Public User Identity in the HSS.

Section 6.3.1 [5] further recites:
If they are different, the HSS shall store the S-CSCF name. The HSS shall download Authentication-Data-Item stored up to a maximum specified in SIP-Number-Auth-Items received in the command Multimedia-Auth-Request. The HSS shall set the public identity's authentication pending flag which is specific to the private identity which was received in the request. The Result-Code shall be set to DIAMETER_SUCCESS.

Hence, a skilled artisan reading TS29.229 would understand that the HSS must by necessity makes a determination of when to set and un-set the pending flag.

2) In TS29.228 V5 12.0:
a) the cited procedure (6.1.2/6.1.2.1) is not used to obtain the name of the S-CSCF, and the ICSCF is not involved in this procedure.

The examiner agrees. However, TS29.229 section 6.1.1.1 also recites:

If there is at least one identity of the user that is registered the HSS shall return the S-CSCF name
assigned for the user and Experimental-Result-Code set to DIAMETER_SUBSEQUENT_REGISTRA-TION. The HSS shall not return any S-CSCF capabilities.

If there is not any identity of the user with an S-CSCF name assigned, then the HSS shall return the
Server-Capabilities A VP, which enables the I-CSCF to select an S-CSCF. The returned capabilities
shall satisfy the most restrictive service profile of the user. The Server-Capabilities A VP may be
absent, to indicate to the I-CSCF that it may select any available S-CSCF. Experimental-Result-Code
shall be set to DIAMETER_FIRST_REGISTRATION. The HSS shall not return any S-CSCF name.

The examiner submits that these sections taken in combination appear to indicate that the HSS returns the S-CSCF name and that the I-CSCF is enabled to receive such name (e.g. from the HSS to the I-CSCF). However, applicants are encouraged to demonstrate how the cited limitation returning, by the HSS, an S-CSCF Name to the I-CSCF… distinguishes over TS29.229 section 6.1.1.1 in their response to arguments. 

b) the HSS receives the S-CSCF name sent from the S-CSCF in section 6.1.2.1, while the HSS returns (sends) the S-CSCF name assigned to the user to the I-CSCF in section 6.1.4.1.Therefore, the condition (the user is not registered) disclosed in section 6.1.2.1 and the condition (authentication pending flag is set) disclosed in section 6.1.4.1 are different conditions and so cannot be combined.

The examiner again respectfully disagrees for several reasons. First, applicants have not provided any reasoning as to why the conditions of 6.1.2.1 and 6.1.4.1 could not be combined.  While section 6.1.2.1 deals with S-CSCF registration/deregistration, and section 6.1.4.1 deals with User location query, both sections discus the HSS and pending authentication/registration. (e.g. 6.1.2.1 at [3] and 6.1.4.1 at [2].  Second, both sections discus registration state, the HSS and storing/receiving the S-CSCF name, and I-CSCF procedures. (See, e.g. Table 6.1.2.2 and 6.1.4.1 at [2]). Hence, further clarification is required to distinguish over TS29.228.


c) Neither Section 6.1.2.1 nor Section 6.1.4.1 discloses that the HSS returns the S-CSCF name to the I-CSCF when the pending flag is set to pending state.



Objection to the ADS
	The ADS filed 4/8/2021 is objected to because the Domestic Benefit section is incomplete. Specifically, Domestic Benefit section should also indicate that application 15/681,593 is also a reissue of application 11/857,146. Corrective action is required. 
	The ADS filed 4/8/2021 is further objected to because the markups not compliant with 37 CFR 1.76(c). See, MPEP 601.05(a) II, 37 CFR 1.76(c)

Defective Oath/Declaration
The reissue oath/declaration filed 4/8/2021 with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
1)  The error statement is improper because it does not demonstrate how any of the pending claims are broader in scope than any of the original claims or how it renders the original patent wholly or partly inoperative or invalid.
2) Applicants should file a new declaration per 37 CFR 1.175, MPEP 1414 II (d)(1).

Claims 10-46 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

New claims 38-47 (previously 1- 9) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bannister in view of TS29.228.3
Bannister teaches the claimed elements as follows:
38. A method for implementing an Internet Protocol (IP) Multimedia Subsystem (IMS) registration, comprising: (9.3.1-p. 561-563, 9.7.3, 6.21, 9.5.1, Fig. 9.28 and Tables 9.7 & 9.1)

receiving, by a Home Subscriber Server (HSS), an Multimedia Authentication Request (MAR) message from a Service Call Session Control Function (S-CSCF); (9.3.1-p. 561-563, 9.7.3- p. 601-603 and Fig. 9.28

wherein the S-CSCF is selected for a User Equipment (UE) when a first Register request is sent by the UE; (9.7.3- p. 602 and Fig. 9.28)

recording, by the HSS, [the] a current registration state of the UE, generating Authentication Vectors (AV) and sending the AVs to the S-CSCF; (9.7.3- p. 601-603, 6.21, 9.5.1, Fig. 9.28 and Table 9.7)

initiating, by the S-CSCF, an authentication challenge to the UE according to the AVs returned by the HSS; (9.7.3-p. 601-603 and Fig. 9.28)

sending, by the UE, a second Register request to an Interrogating Call Session Control Function (I-CSCF), after the UE implements the authentication challenge; (9.7.3- p. 601-603 and Fig. 9.28)

notifying, by the I-CSCF, the HSS of inquiring the [subscriber] current registration state of the UE: and (9.7.3-p. 601-603, Fig. 9.28 and Table 9.7 )

returning, by the HSS, an S-CSCF Name to the I-CSCF when the current registration state (9.3.1-p. 561-563, 9.7.3-p. 601-603, Fig. 9.28 and Table 9.7)

4
of the UE is not registered and the pending flag is set to pending state, wherein the pending flag is set to the pending state for indicating that the UE is in the authentication procedure. (See, e.g. TS29.228 at 6.1.2.1, 6.3.1, 6.5.1.3, A.4.1 and the references listed in Section 2)

TS29.228 renders the limitation as obvious to one of skill in the art by disclosing every element claimed. Specifically, TS29.228 first discloses at 6.1.4.1 page 18. :

    PNG
    media_image4.png
    150
    686
    media_image4.png
    Greyscale

	In other words, TS29.228 appears to disclose that the HSS returns the S-SCCF name when the registration state of the subscriber is not registered as required by the claim.5
TS29.229 section 6.1.1.1 also recites:

If there is at least one identity of the user that is registered the HSS shall return the S-CSCF name
assigned for the user and Experimental-Result-Code set to DIAMETER_SUBSEQUENT_REGISTRA-TION. The HSS shall not return any S-CSCF capabilities.

If there is not any identity of the user with an S-CSCF name assigned, then the HSS shall return the
Server-Capabilities A VP, which enables the I-CSCF to select an S-CSCF. The returned capabilities
shall satisfy the most restrictive service profile of the user. The Server-Capabilities A VP may be

shall be set to DIAMETER_FIRST_REGISTRATION. The HSS shall not return any S-CSCF name.

The examiner submits that these sections taken in combination appear to indicate that the HSS returns the S-CSCF name and that the I-CSCF is enabled to receive such name (e.g. from the HSS to the I-CSCF). However, applicants are encouraged to demonstrate how the cited limitation returning, by the HSS, an S-CSCF Name to the I-CSCF… distinguishes over TS29.229 section 6.1.1.1 in their response to arguments. 

	TS29.228 further discloses that the authentication flag is both set and cleared by the HSS based on the registration state of the subscriber. 

    PNG
    media_image5.png
    70
    669
    media_image5.png
    Greyscale

Flag cleared: TS29.228 at 6.1.2.1 page 14


    PNG
    media_image6.png
    85
    642
    media_image6.png
    Greyscale

	Flag set: TS29.228 at 6.3.1 page 22

	In other words, TS29.228 meets the requirement for the HSS both setting and unsetting  a flag (authentication pending flag) based on the authentication state of the UE.
	Finally, TS29.228 discloses that the pending flag is set to pending state indicating that the UE is in the authentication procedure.

    PNG
    media_image7.png
    40
    712
    media_image7.png
    Greyscale

	See, e.g. TS29.228 at 3.1 page 7

the pending flag is set to pending state indicating that the UE is in the authentication procedure.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings of TS29.228 which is one of several more recent specifications describing in more detail the generalized teachings of Bannister for further definition and resulting efficiency of the registration process using up-to-date information for registration states and Authentication pending flag relationships. See e.g. MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness. I. A. Combining prior art elements according to known methods to yield predictable results. In this case all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

39. The method of claim 38, further comprising: sending, by the I-CSCF, the second Register request to the S-CSCF according to the S-CSCF Name returned by the HSS; (Bannister: 9.7.3-p. 601-603, Fig. 9.28 and Table 9.7)

and changing, by the S-CSCF, the current registration state of the UE to a registered state, after the S-CSCF authenticates the UE. (Bannister: 9.7.3-p. 601-603, Fig. 9.28 and Table 9.7)

40. The method of claim 38, further comprising: before receiving by the HSS the MAR message from the S-CSCF, sending, by the UE, the first Register request to the I-CSCF through a Proxy Call Session Control Function (P-CSCF); (Bannister: 9.3.1-p. 561-563, 9.7.3-p. 601-603, Fig. 9.28 and Table 9.7)

notifying, by the I-CSCF, the HSS of inquiring the [subscriber] current registration state, in response to receiving the first Register request; (Bannister: 9.7.3-p. 601-603, Fig. 9.28 and Table 9.7)

returning, by the HSS, S-CSCF Capabilities to the I-CSCF; (Bannister: 9.7.3-p. 601-603, Fig. 9.28 and Table 9.7)

selecting, by the I-CSCF, the S-CSCF according to the S-CSCF Capabilities and storing the S-CSCF Name of the S-CSCF; and (9.7.3-p. 601-603, Fig. 9.28 and Table 9.7)

sending, by the I-CSCF, the first Register request to the S-CSCF. (Bannister: 9.7.3-p. 601-603, Fig. 9.28 and Table 9.7)

41.  The method of claim 40, wherein the notifying by the I-CSCF the HSS of inquiring the [subscriber] current registration state in response to receiving the first Register request comprises: sending, by the I-CSCF, a User Authentication Request (UAR) message to the HSS; and the returning by the HSS the S-CSCF Capabilities to the I-CSCF comprises: (Bannister: 9.7.3-p. 601-603, Fig. 9.28 and Table 9.7)

sending, by the HSS, a User Authentication Answer (UAA) message carrying the S-CSCF Capabilities to the I-CSCF. (9.3.1-p. 561-563, 9.7.3-p. 601-603, Fig. 9.28 and Table 9.7)

42.  The method of claim 38, wherein the notifying by the I-CSCF the HSS of inquiring the [subscriber] current registration state comprises: sending, by the I-CSCF, a User Authorization Request (UAR) message to the HSS; (Bannister: 9.7.3-p. 601-603, Fig. 9.28 and Table 9.7)

and the returning by the HSS the S-CSCF Name to the I-CSCF comprises: sending, by the HSS, a User Authentication Answer (UAA) message carrying the S-CSCF Name to the I-CSCF. (Bannister: 9.7.3-p. 601-603, Fig. 9.28 and Table 9.7)

43.    The method of claim 38, wherein the receiving the MAR message from the S-CSCF comprises: receiving, by the HSS, the MAR message carrying the S-CSCF Name of the S-CSCF; and the returning by the HSS the AVs comprises: (Bannister: 9.3.1-p. 561-563, 9.7.3- p. 601-603, 6.21, 9.5.1, Fig. 9.28 and Table 9.7)

sending, by the HSS, the S-CSCF a Multimedia Authentication Answer (MAA) message carrying the AVs generated. (Bannister: 9.3.1-p. 561-563, 9.7.3- p. 601-603, 6.21, 9.5.1, Fig. 9.28 and Tables 9.7 & 9.1)

44.    The method of claim 38, further comprising: receiving, by the HSS, a subscriber Location Inquiry Request (LIR) message from the I-CSCF in response to recording the current registration state of the UE; (Bannister: 9.3.1-p. 561-563, 9.7.3-p. 601-603, Fig. 9.28 and Tables 9.1 & 9.7

returning, by the HSS, the I-CSCF a Location Inquiry Answer (LIA) message carrying the S-CSCF Name if a current registration state of the UE is a not registered state, and a Pending Flag stored in the HSS is in a Pending state; and (Bannister: 9.3.1-p. 561-563, 9.7.3-p. 601-603, Fig. 9.28 and Tables 9.1 & 9.7)

sending, by the I-CSCF, a session initialization (INVITE) message to the S-CSCF corresponding to the S-CSCF Name carried in the LIA message. (Bannister: 9.7.5-p. 605-606, 9.3.1-p. 561-563, 9.7.3-p. 601-603, Figs. 9.28 & 9.30 and Tables 9.1 & 9.7)

Per claim 45: Claim 45 contains essentially the same elements as claim 38 as a subset and is rejected based on the reasoning set forth above with respect to claim 1.6
Per claim 46: Claim 46 merely recites the same limitations as claim 44 and is rejected based on the same reasoning as set forth above. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Pending correction of the aforementioned discrepancies independent claims 10, 17 and 24 contain allowable subject matter as follows.
Independent claims 10 and 24 requires the following method elements which do not appear to be expressly disclosed in the prior art of record:
receiving, by a Home Subscriber Server (HSS1. an Multimedia Authentication Request (MARI message from a Service Call Session Control Function (S-CSCF1. wherein the S-CSCF is selected by an Interrogating Call Session Control Function ll-CSCF) for a User Equipment (UE) after the I-CSCF receives a first Register request sent by the UE. and the MAR message carries an S-CSCF Name of the S-CSCF:

storing by the HSS…, receiving by the I-CSCF…, and sending, by the HSS… and subsequently
determining, by the HSS, that a registration state of a current public subscriber ID of the UE is not registered:
determining, by the HSS, that there is none of the other public subscriber ID of the UE whose current registration state is registered or unregistered: 
determining, by the HSS, that the S-CSCF name for the UE is stored in the HSS: and 
sending, by the HSS, a User Authentication Answer (UAA) message including the S-CSCF name to the I-CSCF

Independent claim 17 requires the following elements which do not appear to be expressly disclosed in the prior art of record: 7
the HSS receives an Multimedia Authentication Request (MAR) message from the S-CSCF. wherein the S-CSCF is selected by the I-CSCF for a User Equipment (UE) after the I-CSCF receives a first Register request sent by the UE. and the MAR message carries an S-CSCF Name of the S-CSCF: the I-CSCF receives a second register request from 
the UE, and sends a User Authorization Request (UAR) message to the HSS: and

In combination with:

the HSS further stores the S-CSCF name in the HSS for the UE. determines that a registration state of a current public subscriber ID of the UE is not registered, determines that there is none of the other public subscriber ID of the UE whose current registration state is registered or unregistered, determines that the S-CSCF name for the UE is stored in the HSS: and sends a User Authentication Answer 1UAA1 message including the S-CSCF name to the I-CSCF.
	See, e.g. ‘870 at Figs. 1 and 2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred Ferris whose telephone number is 571-272-3778. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel can be reached at (571) 272-4184.
    The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.






Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRED O FERRIS III/            Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
Conferees:

/M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In issue #2) the examiner explained that reference to an original patent claim (e.g. claim 1) was required to demonstrate HOW the new claims were broader in scope than the original claims. 
        2 The examiner does not rely on 6.1.4.1.for teaching the HSS setting the pending flag.
        3 Both of record in Parent 11/857,146 application.
        4 A skilled artisan would have understood that setting a flag or bit was a well-known method for indicating UE status of the authentication procedure as evidenced by Hua at [0020]. Hence, to the extent that TS29.228 may not expressly disclose this feature as claimed, the limitation is obvious in further view of Hua. 
        5 TS29.228 discloses that the HSS returns the S-CSCF for both registered and unregisters subscribers. 
        6 With the exception of the requirement for flag setting based on UE state.
        7 Amended system claim 31 contains similar corresponding limitations and would potentially be allowable pending the correction of the noted 112(1/2/6) issues noted above.